Citation Nr: 0010650	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
temporomandibular joint dysfunction.  

2.  Entitlement to an increased evaluation for postoperative 
sialolith with excision of left sublingual glands.

3.  Entitlement to service connection for a heart condition, 
secondary to postoperative sialolith with excision of left 
sublingual glands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1979, and had a second period of active service from 
September 1980 to February 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision rendered by 
the Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefits 
sought on appeal were denied.  


FINDINGS OF FACT

1.  A chronic temporomandibular joint dysfunction disability 
is manifested primarily by an inability to open the mouth, 
and by highly visible facial scars.  

2.  The evidence does not reflect compensable residuals for a 
postoperative sialolith with excision of left sublingual 
glands disability.

3.  Heart disease manifested subsequent to service is not 
shown to be related to that service, or to a service-
connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for a chronic temporomandibular joint dysfunction disability 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 9905 (1999).

2.  The criteria for a 10 percent evaluation of a scar 
disability are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7800 (1999).

3.  The criteria for an evaluation greater than zero percent 
for a postoperative sialolith with excision of left 
sublingual glands disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, § 4.114, Diagnostic Code 7200 
(1999).

4.  A claim for entitlement to service connection for heart 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evlaution for chronic 
temporomandibular joint dysfunction disability and for a 
facial scar disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
The Board finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), with regard to this claim 
has been satisfied.

Service connection for a left temporomandible joint disorder 
(TMJ) was granted in a July 1993 rating decision, and a 40 
percent evaluation was assigned under Diagnostic Code 9905, 
which contemplates limited motion of temporomandibular 
articulation.  That decision noted that the veteran was 
treated in service for chronic TMJ with myofascial pain 
dysfunction syndrome, and that he had a TMJ arthrotomy with 
plication of the meniscus, and a repeat arthrotomy with 
removal of a silastic implant.  A Physical Evaluation Board 
report dated December 1992 noted that the veteran was 
permanently disabled due to severe left temporomandibular 
dysfunction with jaw and muscle spasms.  It was also noted 
that the veteran had a 65 mm vertical scar anterior to his 
left ear, and a 64mm scar anterior to his right ear.  The 
scars were subsequently assigned a zero percent evaluation by 
the RO. 

The severity of a temporomandible joint disorder is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in Diagnostic Code 9905 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  
Under those criteria, limited motion of temporomandible 
articulation contemplates a 40 percent evaluation when the 
inter-incisal range is limited to between zero and 10 mm, a 
30 percent evaluation is assigned where motion is limited 
between 11 to 20 mm, a 20 percent evaluation is assigned 
where motion is limited to between 21 to 30 mm, and a 10 
percent evaluation is also assigned where motion is limited 
to between 31 to 40 mm.  In addition, a 10 percent evaluation 
is assigned where the range of lateral excursion is between 
zero and 4 mm.  

The recent medical evidence includes the report from a VA 
dental examination dated September 1996, a hospital report 
dated May 1997, and a June 1998 VA medical examination 
report, as well as numerous outpatient treatment records.  

VA outpatient treatment records dated September 1995 and from 
April to August 1996 show that the veteran complained of TMJ 
pain.  The September 1995 record shows that he was assessed 
with chronic TMJ.  Records dated April 1996 reveal that the 
veteran could not open his mouth very well due to the pain in 
his left jaw, and that he had increased pain or flare-ups.  
Records dated July 1996 show that he manifested a TMJ 
dislocation, had swelling of the left jaw that was tender and 
painful to palpation.  Records dated August 1996 show that he 
had a tender left mandible, and was unable to open his mouth.  

The report of an extensive VA dental examination is dated 
September 1996, and shows that the veteran had a lack of an 
ability to open his mouth, and that he had muscle paralysis.  
Specifically, he was noted to have constant trismus in the 
musculature, and a complete degree of functional loss at 100 
percent.  No sensory loss was noted.  He was diagnosed with 
severe temporomandibular joint disease, an inability to open 
his mouth, and trismus of the muscles of the left side of the 
mandible and floor of the mouth and neck.  The examiner then 
commented that the veteran's dental problems "are seen in 
the temporomandibular joints[,] which are nonfunctional and 
in the dysfunction of the gland in the posterior side of the 
floor of the mouth.  ...  The [veteran] is a dental cripple 
with no function or use of the mandible."  

Hospital records dated May 1997 show that the veteran was 
diagnosed with osteophytic bone formation, left 
temporomandibular joint with rotation of the mandibular 
opening, and that a left TMJ arthroplasty with myofascial 
temporalis graft to the left TMJ was performed.  Under the 
history portion of the report, it was noted that the veteran 
had significant left TMJ dysfunction since 1979, with 
subsequent lingual gland removal, and three temporal 
mandibular joint surgeries, with two on the left and one on 
the right.  The report of a CAT scan revealed that the 
veteran had significant osteophytic bone formation in the 
left temporomandible joint.  On discharge, it was noted that 
the veteran was able to open his mandible to approximately 40 
to 45 mm, and his pain management progressed from morphine to 
Demerol to Demerol by mouth with Tylenol #3.  

The results of the veteran's June 1998 VA medical examination 
(VAME) show that the veteran was assessed with postoperative 
status multiple procedures with removal of the left 
sublingual gland and multiple surgical procedures on the left 
temporomandibular joint, the most recent being in May 1997 
with residual pain and loss of motion.  The physical 
examination of the veteran's head, eyes, ears, nose and 
throat (HEENT), revealed that the veteran did not open his 
mouth very widely, with the incisors being approximately 2 cm 
apart at the widest.  The examiner also noted that the 
veteran complained of intense pain with any manipulation of 
the mandible or pressure over the left temporomandibular 
joint area.  It was also noted that he had a well-healed 
surgical scar in the preauricular area on the left side, and 
that the examiner was unable to visualize the sublingual area 
because of the veteran's inability to open his mouth. 

The evidence shows that the veteran is currently receiving 
the maximum schedular evaluation for limitation of 
temporomandibular articulation under diagnostic code 9905.  
We also note that although he is service-connected for 
vertical scars on his face, that they are currently evaluated 
as zero percent disabling under diagnostic code 7800, which 
evaluates disfiguring scars of the head, face or neck. 

Scars that have a complete or exceptionally repugnant 
deformity of one side of the face, or those that exhibit 
marked or repugnant bilateral disfigurement, are evaluated as 
50 percent disabling; those that are severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles, contemplate a 30 percent evaluation.  
Moderate scars that are disfiguring are evaluated as 10 
percent disabling.  Scars that are slight in nature are 
noncompensable under Diagnostic Code 7800.

We determine that a 10 percent evaluation should be assigned 
for the veteran's scar disability.  As a result of his TMJ 
operations, he has bilateral vertical scars on his face, in 
front of both ears.  However, we also determine that these 65 
mm scars (6.5 centimeters) do not constitute a complete or 
exceptionally repugnant deformity of one side of the 
veteran's face, or that there is marked or repugnant 
bilateral disfigurement.  The evidence also does not show 
that a severe scar disability, involving the eyelids, lips or 
auricles is present.  In fact, the evidence shows that the 
scars are on the veteran's face, in front of his ears.  Thus, 
a greater evaluation under diagnostic code 7800 is simply not 
warranted by the evidence of record.  

Additionally, we note that the veteran was also diagnosed 
with muscle damage in the 1996 VA dental report, and that 
muscle injury to the face is evaluated under diagnostic code 
5325.  Those criteria show that functional impairment will be 
evaluated as seventh (facial) cranial neuropathy (diagnostic 
code 8207), and that the minimum rating that is assigned, if 
interfering to any extent with mastication, is a 10 percent 
evaluation.  Diagnostic code 8207 notes that complete 
paralysis is evaluated as 30 percent disabling.  Although the 
veteran was assessed with paralysis of the facial muscles, we 
note that he was assessed as having an inability to open his 
mouth due to this, and his TMJ disorder, and he was evaluated 
under criteria that contemplate limitation in articulation 
under diagnostic code 9905.  That is, the veteran's inability 
to open his mouth, whether is was primarily due to his TMJ, 
or to his muscle paralysis, was fully compensated under those 
criteria.  In this regard, the Board must note that the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Thus, because 
the symptomatology utilized in evaluating the limitation in 
articulation under code 9905 is the same symptomatology that 
would support an evaluation under diagnostic code 8207; 
therefore, to evaluate this same symptomatology under 
different diagnostic codes would compensate him twice for the 
same problem and so constitute impermissible pyramiding under 
38 C.F.R. § 4.14.


II.  Entitlement to an increased evlaution for postoperative 
sialolith with excision of left sublingual glands.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
The Board finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), with regard to this claim 
has been satisfied.

Service connection for a postoperative sialolith with 
excision of left sublingual glands was established in a July 
1980 rating decision.  The RO noted that a private hospital 
report showed that the veteran had excision of a left 
sublingual gland and mucus retention cyst, in a December 1979 
report.  The final diagnosis was reportedly chronic 
sialadenitis.  On VA medical examination, the veteran 
provided a history of complications following an extraction 
of the left lower wisdom tooth, and was diagnosed with a 
sialolith (salivary calculus).  The veteran was noted to have 
a 11/2 inch scar at the base of his tongue in the area of the 
sublingual gland, and a six inch oblique scar in the right 
upper quadrant.  

Although the veteran was extensively treated for his TMJ 
disorder, the record does not reflect treatment for his 
sialolith with excision of left sublingual glands residuals.  
Although the 1996 VA dental examination recommended that the 
"problem on the floor of [the veteran's] mouth may be better 
evaluated by the otolaryngologist or an ENT specialist", as 
indicated above, the record reflects that the veteran failed 
to report to numerous examinations.  

We note that the veteran's disability was evaluated under 
code 7200, as analogous to injuries of the mouth.  38 C.F.R. 
§ 4.20.  Those criteria stipulate that injuries to the mouth 
will be rated as disfigurement and impairment in function of 
mastication.  However, the record does not show that the 
veteran has been treated, diagnosed, or seen with regard to 
this disability.  Although his initial rating noted that he 
had a 11/2 inch scar and a six inch scar in his mouth, the 
evidence does not show that these scars are disfiguring, or 
that they would otherwise warrant a disability rating under 
38 C.F.R. § 4.118.  In addition, although the veteran was 
noted to have an impairment in mastication due to his TMJ 
disability, we must again point out that the evaluation of 
the same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  Thus, as the evidence of record 
does not show that a greater evaluation is warranted apart 
from the veteran's TMJ disability, we find that the 
preponderance of the evidence is against the veteran's claim.  

Finally, we also note that review of the record does not 
reveal that the RO expressly considered referral of both of 
these issues to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the above for assignment of an extraschedular 
evaluation commensurate with average earning capacity 
impairment.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).   The 
Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. 
§ 3.321(b)(1) (1998) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question at this time.



III.  Entitlement to service connection for a heart 
condition, secondary to postoperative sialolith with excision 
of left sublingual glands.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Also, disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected and, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

The veteran's service medical records (SMRs) do not show the 
presence of a heart disability.  

The current medical evidence shows that the veteran was noted 
to have coronary artery disease (CAD) post MI, in a treatment 
record dated September 1995.  A record dated October 1995 
reveals that the veteran called for medical advice reporting 
chest pain.  A medical record dated August 1996 reflects that 
the veteran complained of chest pain and was assessed with 
chest pain, non cardiac, anxiety, and chronic pain.  An ECG 
reading, dated September 1996, shows that the veteran's 
evaluation was 'abnormal ECG'.  The report of his June 1998 
VA examination notes that his carotid pulses were 
satisfactory, his chest was symmetrical and clear with good 
expansion.  The heart has a sinus rhythm without audible 
murmurs.  The heart sounds were reportedly normal.  The 
examiner commented that further medical evaluations by dental 
and cardiology could be scheduled to determine the alleged 
relationship between the veteran's heart disease and surgery 
on his jaw and mouth.  The examiner then stated that:  "In 
this examiner's opinion, the heart disease described by the 
veteran would not have been caused by the injuries and the 
complications of treatment of his jaw problem."  

The record shows that the veteran was initially scheduled for 
an examination in September 1996 that was rescheduled due to 
his illness.  Unfortunately, the results of that medical 
examination were apparently lost in transcription.  The 
record reflects that the veteran was 'recalled' for 
examinations on November 5 and November 26, 1996, but that he 
failed to report.  The rating decision dated December 1996 
notified him of this failure, and that evidence expected from 
those examinations which might have been material to his 
claim could not be considered.  The veteran replied, on VA 
Form 21-4138, that he was unable to report due to numerous 
surgeries and recuperations, but was now able to report.  The 
RO obtained a hospital report dated May 1997, and the veteran 
was afforded a VA compensation and pension examination dated 
June 1998.  The record also reflects that although the 
veteran was scheduled for additional examinations in December 
1998, and the notice of his first examination was not 
returned; that he did not report for that examination or for 
a second examination, despite a follow up telephone call.  
The record also reflects that the RO sent a letter to the 
veteran noting that he failed to report, and of the 
implications of his failure to report.  The record does not 
show that the veteran contested the finding that he failed to 
report.  

Thus, as the medical evidence does not show that the veteran 
currently manifests a heart disorder that is related to his 
active service or his service-connected conditions in any 
way, his claim is not well grounded and must be denied.  We 
note that the examiner of the June 1998 recommended special 
examinations for the veteran, however, we must also point out 
that he failed to report, not once, but twice, in that 
instance.  In addition, after two previous examinations were 
canceled due to his failure to report, the veteran was 
advised that evidence expected from those examinations, to be 
used in his evaluations, was not available.  Also, the 
veteran did not object or otherwise contest the RO's finding 
that he failed to report to the examinations scheduled in 
December 1998.  Additionally, the veteran has not met his 
burden of submitting evidence sufficient to well ground his 
claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Thus, the only evidence of record is that June 1998 opinion 
by the examiner, who determined that "the heart disease 
described by the veteran would not have been caused by the 
injuries and the complications of treatment of his jaw 
problem."  We note that the veteran contends that such a 
relationship exists.  These statements, however, consist of 
lay evidence, historically deemed by the Court as 
insufficient to render a claim well grounded.  In this 
regard, it is noted that the Court has indicated that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

As the evidence of record does not show a nexus, as 
established by medical evidence, between the veteran's dental 
conditions and his heart disease, we must conclude that his 
claim is not well grounded, and must therefore be denied.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation for a chronic 
temporomandibular joint dysfunction disability is denied.

Entitlement to a separate 10 percent evaluation of a scar 
disability due to residuals of a chronic temporomandibular 
joint dysfunction disability is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.  

Entitlement to an increased evlaution for postoperative 
sialolith with excision of left sublingual glands is denied.

Entitlement to service connection for a heart condition, 
secondary to postoperative sialolith with excision of left 
sublingual glands is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


